DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“actuation arrangement” first recited in claim 2 (an actuator, per p. 8 of the disclosure as filed)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites that the device includes “a plurality of cartridge elements disposed in a stack between a top-most of the cartridge elements and a bottom-most of the cartridge elements, each of the cartridge elements including…” As the plurality is located between the top-most and bottom-most elements, it is not clear whether the plurality includes these elements or is separate from them – does the invention include a top cartridge, a bottom cartridge, and a plurality of other cartridges disposed between the two? Or a plurality of cartridges disposed, the plurality including a top-most and a bottom-most? For the purposes of examination the claim will be treated as though referring to the latter, but correction is required.
Claim 19 refers to “the actuator arrangement”; there is no antecedent basis for this limitation in the claim. It appears this might be referring to the “actuation arrangement” defined in claim 2. For the purposes of examination it will be treated as such but correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2,3,7,8,10-12, 17-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bryer (US 2008/0167578) in view of Freeman (US 2009/0024009).

Regarding claim 2, Bryer discloses a monitoring device comprising: a plurality of cartridge elements (elements TS) disposed in a stack between a top-most of the cartridge elements and a bottom-most of the cartridge elements (element 118, see figure 1), each of the cartridge elements including a body, a skin piercing member, and a working electrode having sensing chemistry (paragraphs [0097], [0161]), the cartridge element being configured to draw fluid through the skin piercing member to the working electrode (paragraph [0168]), the cartridge elements in the stack being slidable relative to each other (paragraph [0104]); a device housing defining a first port and a second port (figure 1), the first port facing in a different direction than the second port, the first port being sized to receive the stack of cartridge elements (the opening of element 102 which is closed by elements 104 and 106), the second port being sized to enable ejection of individual ones of the cartridge elements (element 230), the device housing positioning the stack so that the bottom-most of the cartridge elements aligns with the second port while remaining within the device housing (figure 7A); metering electronics disposed within the interior of the device housing, the metering electronics configured to determine an analyte concentration level based on signals obtained with sensing chemistry at the working electrode of the bottom-most cartridge element (paragraph [0176]); and an actuation arrangement disposed within the interior of the housing, the actuation arrangement being configured to obtain a fluid sample by driving the skin piercing 2member of the bottom-most cartridge element to the extended position, the actuation arrangement also being configured to eject the bottom-most cartridge element from the device housing via the second port (figures 7A-7P).  
Bryer does not disclose the skin piercing member being movable relative to the body along a first axis between extended and retracted positions, the skin piercing member having a tip that is disposed internal of the body when the skin piercing member is in the retracted position, the tip of the skin piercing member being disposed external of the body when the skin piercing member is in the extended position. Freeman teaches a monitoring device comprising a plurality of cartridge elements disposed in a stack (figure 90), each of the cartridge elements including a body, a skin piercing member, and a working electrode having sensing chemistry (paragraphs [0341]-[0346]), the skin piercing member being movable relative to the body along a first axis between extended and retracted positions and the skin piercing member having a tip that is disposed internal of the body when the skin piercing member is in the retracted position, the tip of the skin piercing member being disposed external of the body when the skin piercing member is in the extended position (paragraph [0341]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Bryer with the skin piercing member being movable relative to a cartridge element body such that it retracts within the body after piercing, as taught by Freeman, because it would require only the simple substitution of one method of achieving skin piercing by causing the entire cartridge to move with a known equivalent method of achieving skin piercing by causing the piercing member to move to obtain the predictable result of achieving skin piercing.
Regarding claim 3, Bryer further discloses a first “door” coupled to the device housing, the first door selectively closing the first port (elements 104, 106).  
Regarding claim 7, Bryer further discloses that the device housing defines a test slot with which the tip of the skin piercing member of the bottom-most cartridge element aligns so that the tip of the skin piercing member extends through the test slot when in the extended position (element 231).  
Regarding claim 8, Bryer further discloses that the test slot faces in a different direction from the second port (figures 7A-7P).  
Regarding claim 10, Bryer further discloses that each of the cartridge elements is elongate along a length that extends parallel to the first axis (figure 26A).  
Regarding claim 11, Bryer, as modified, discloses all the elements of the claimed invention, as described above, except for the bottom-most cartridge element being fully disposed within the interior of the device housing while the fluid sample is obtained. However, it would have been a mere matter of design choice for one of ordinary skill in the art at the time the invention was made to have configured the system to dispose the bottom-most cartridge within the device during sampling, since Applicant has not disclosed this particular configuration as providing a particular advantage, solving a stated problem, or serving a different purpose than that of the positioning of Bryer’s cartridge elements during sampling. Moreover, it appears that any position of a cartridge element relative to the device housing would work equally well to enable sampling as long as the cartridge element can contact the fluid in question. As such, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Bryer, as modified, with the bottom-most cartridge element fully disposed within the interior of the device housing while the fluid sample is obtained, because such a modification would have been considered a mere design consideration that fails to patentably distinguish over Bryer.
Regarding claim 12, Bryer, as modified, discloses all the elements of the claimed invention, as described above, except for the second port being configured to enable the bottom-most cartridge element to be ejected along an axis that is transverse to the first axis. However, it would have been a mere matter of design choice for one of ordinary skill in the art at the time the invention was made to have configured the system to eject the cartridge elements along an axis transverse to the first axis, since Applicant has not disclosed this particular configuration as providing a particular advantage, solving a stated problem, or serving a different purpose than that of the cartridge element ejections as performed by Bryer. Moreover, it appears that ejection of cartridge elements along any axis would perform equally well to remove the elements from the device. As such, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Bryer, as modified, with the second port configured to enable the bottom-most cartridge element to be ejected along an axis that is transverse to the first axis, because such a modification would have been considered a mere design consideration that fails to patentably distinguish over Bryer.
Regarding claim 17, Bryer further discloses a user interface carried by the device housing, the user interface including a display screen and an input button (paragraph [0025]).  
Regarding claim 18, Freeman further teaches that each cartridge element includes a piston chamber (figure 73, the chamber including elements 682 and 695) and piston rod (element 691) that cooperate to obtain the fluid sample through the skin piercing member. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Bryer, as modified, with a piston chamber and piston rod, as further taught by Freeman, in order to cause the actuation of the piercing member. The Examiner notes that a “piston chamber” has no actual structural characteristics beyond being a nonspecific chamber which is somehow associated with a piston.
Regarding claim 19, movement of Freeman’s piston rod causes the fluid sample to be drawn into the piston chamber (figure 73).  
Regarding claims 20 and 21, Freeman’s cartridge elements interlock together in the stack to allow sliding movement of each cartridge element along the respective first axis while inhibiting movement along an axis transverse to the first axis via rails and slots (figure 63).  

Claim 4, 5, 6, 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bryer, as modified above, and further in view of Reynolds (US 2008/0094804).
Regarding claims 4, 5, 6, and 9, Bryer discloses a plurality of ports, some of which have “doors”, but does not disclose the ports being selectively closed using “doors” which pivot relative to the device housing. Reynolds teaches a device holding a plurality of cartridge elements (abstract), where the device includes a door which is used to selectively close an opening through which a cartridge element can travel by pivoting relative to a housing (paragraph [0155]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Bryer, as modified, with pivoting doors closing the ports, as taught by Reynolds, to ensure that unwanted materials are unable to enter the device. Further regarding claim 9, the Examiner also notes that the location of Bryer’s second port would not interfere with the test slot.

Claims 13-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bryer, as modified and applied above, and further in view of Duineveld (US 2009/0036795).
Regarding claim 13, Freeman further teaches that the cartridge elements could also include a drug reservoir in communication with a skin-piercing member (paragraph [0414], “devices discussed herein could be used to delivery agents to positions within a patient’s body as well as taking materials from a patient’s body such as blood…”. Freeman is not explicit as to the reservoir being in selective communication with the same skin-piercing member which is also used to obtain the fluid sample. Duineveld teaches a monitoring device comprising a plurality of cartridges configured for sampling a body fluid by using a member to penetrate the skin and then also to deliver a drug from a drug reservoir via that same means of skin penetration (paragraph [0043]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Bryer, as modified above, and included in the cartridge elements drug reservoirs in selective communication with the skin piercing member, as taught by Freeman and Duineveld, in order to allow prompt response to detection of adverse conditions without requiring additional trauma to the subject’s skin.
Regarding claim 14, Bryer further discloses that insulin is to be delivered in response to monitoring of glucose levels (paragraph [0241); as modified by Freeman and Duineveld this would be held in the drug reservoir. 
Regarding claims 15 and 16, Freeman further discloses that each cartridge element also includes a delivery mechanism also controlled by the actuation arrangement that draws a drug dose from the drug reservoir towards the skin piercing member (paragraph [0418]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Bryer, as modified above, with the actuation arrangement also controlling a delivery mechanism for delivering a drug dose, as further taught by Freeman, in order to ensure that the desired amount of drug reaches the patient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791